          Case 3:20-cv-00219-TCB Document 4 Filed 12/17/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA RECEIuV .N_CLERKS
                                                              Ne wnanOFFICE
                       NEWNAN DIVISION
                                                                                  DEC 0 9 2020
SALIM HAJIANI,                                                             JAME
                                                                     By:              ATTEN,
                                                                                               Clerk
                                                                                         DePutY Clerk
                       Plaintiff,               CIVIL ACTION NO:

Vs.

JOSH THACKER;

                       Defendant.



                                    COMPLAINT

      Plaintiff, Salim Hajiani ("Plaintiff"), respectfully files this complaint against

defendant Josh Thacker and shows this Court the following.



                             I. NATURE OF THE CASE

      1. Plaintiff Salim Hajiani brings this action seeking declaratory, injunctive,

and monetary relief against defendant. In response to the discriminatory and

wholly unjustified denial of an individua's constitutional rights on the basis of his

race, religion, and national origin, in violation of the laws of United States.



                                     PARTIES

      2. Plaintiff is and at all times relevant to this action has been a resident of the
            Case 3:20-cv-00219-TCB Document 4 Filed 12/17/20 Page 2 of 9




State of Georgia.

        3. Plaintiff loves this Country! And the freedom and opportunity available

here.

        4. As a result of his treatment, Plaintiff has been deterred from approaching

the defendant, because he is afraid that he will be subjected to similar

discriminatory treatments by defendant and their employees in future.

        5. If Plaintiff is assured that defendant would not discriminate against him in

the future, either as a result of a Court order or other appropriate action by

defendants, Plaintiff will continue with the defendant.

        6. Defendant is a resident of the state of Georgia, does business in Griffin,

Georgia, is a state court judge and controls the Court proceedings from which

Plaintiff's constitutional rights were violated.



                                 Jurisdiction and Venue

        7. This Court has Jurisdiction over the subject matter of this action.

        8. This Court has personal Jurisdiction over all the parties of this action.

        9. The Venue is proper in this Court.

                           INTRODUCTORY STATEMENT

        10.This lawsuit is bought to ensure that the promise of equal treatment

embodied in federal anti- discrimination laws does not become a meaningless
          Case 3:20-cv-00219-TCB Document 4 Filed 12/17/20 Page 3 of 9




guarantee for persons perceived to be of Arab ancestry.

    11. Since the horrific events of September 11, our nation has witnessed an

alarming rise in incidents of discrimination against Arab and Muslim Americans,

and against persons perceived to be Arab or Muslim.

     12.In response to this troubling trend, president bush, in his first address to

Congress following the attacks, felt compelled to declare "no one should be singled

out for unfair treatment or unkind words because of their background or religious

faith."

     13.Attorney general Ashcroft was equally adamant in proclaiming, just days

after the attacks that "we must not descend to the level of those who perpetrated

Tuesday's violence by targeting individuals based on their race, their religion, or

their national origin.

     14.This suit is bought in response to one such egregious incident. In an act of

blatant racial discrimination, Plaintiff Salim Hajiani's constitutional rights were

violated by the defendant.

     15.Plaintiff brings this suit to ensure that he is never again subjected to

unlawful and humiliating treatment by the defendant.



                                      FACTS

     16. On or around 2017, Plaintiff was informed that he would be denied a right
            Case 3:20-cv-00219-TCB Document 4 Filed 12/17/20 Page 4 of 9




to counsel and thereby his constitutional rights were violated. No adequate reason

was provided to Plaintiff for this move.

     17.During his visits the defendant's staff would make inappropriate

comments to Plaintiff because of his race, religion, and national origin.

     18.Plaintiff appealed the case on its own and subsequently lost the appeal.

The trial Court did not provide Plaintiff an attorney for his defense even during the

jury trial phase. Two times consecutively in a row Plaintiff was denied a public

defender and his constitutional rights were violated on both the occasion's.

      19.Years ago defendant was an attorney and was dealing in traffic issues.

Defendant gave Plaintiff bad legal advice as a result of which he landed in jail for

ten days for a three-point traffic ticket violation.

     20. Plaintiff criticized the defendant and never visited him again, years later

when he became a state Court judge he started retaliating against Plaintiff.

Technically speaking he should not even precede over Plaintiffs issue as it would

be a conflict of issue.

     21. The unfortunate but ineluctable conclusion that must be drawn is that

Plaintiffs constitutional rights were violated simply because of his race and

religion.

      22. Plaintiff was embarrassed and humiliated by his treatment at the hands of

defendants.
         Case 3:20-cv-00219-TCB Document 4 Filed 12/17/20 Page 5 of 9




     23. Plaintiff believes that United States affords him rights and freedom. He

accordingly seeks a declaration from the Court affirming that defendant acted

unlawfully, and an injunction barring defendant from subjecting him to

discriminatory treatment in future.



                              CLAIMS FOR RELIEF

                            COUNT I: 42 U.S.C.       1981

            Discrimination in making and enforcing of Contracts

     24. Plaintiff incorporates this complaint as if fully set forth herein.

     25. All the employees of the defendant's on or around 2017, were at all

relevant times agents and/or employees of the defendant.

     26. Defendant is liable for the unlawful acts of its agents and employees

directly and/or under the doctrine of respondent superior.

     27. Defendant engaged in intentional discrimination on the basis of Plaintiffs

perceived race, color, alienage, religion, or ethnicity in removing or not allowing

Plaintiff in their business center.

     28. Defendant's action deprived Plaintiff of the right to make and enforce

contracts regardless of his race in violation of 42 U.S.C. — 1981.
          Case 3:20-cv-00219-TCB Document 4 Filed 12/17/20 Page 6 of 9




                                    COUNT II

                      Title VI of the Civil rights Act of 1964

     29. Plaintiff incorporates this complaint as if fully set forth herein.

     30. All the employees of the defendant's on or around 2017, were at all

relevant times agents and/or employees of defendant.

     31. Defendant is liable for the unlawful acts of its agents and employees

directly and/or under the doctrine of respondent superior.

     32. Defendant is the recipient of federal funds and is thus covered by title VI

of the civil rights act of 1964 (42 U.S.C. _ 2000d). Title VI and its implementing

regulations prohibit recipients of federal monies from discriminating on the basis

of, inter alia race, religion, color, or national origin.

     33. Defendants failure to honor Plaintiff's constitutional rights on the basis of

Plaintiffs race, religion, color, and/or national origin discriminated against

Plaintiff in violation of title VI and its implementing regulations.




                                     COUNT!!!

                               Breach of Contract

      34. All paragraphs of this complaint are hereby incorporated into this

paragraph by this reference as if fully restated verbatim herein.
         Case 3:20-cv-00219-TCB Document 4 Filed 12/17/20 Page 7 of 9




     35. Defendants were parties to a contract with Plaintiff which required

defendants, among other things, to provide competent services to Plaintiff.

     36. Defendants breached their contract with Plaintiff by, among other things,

failing to provide Plaintiff competent services within a reasonable amount of time.

Defendants breached the contract by violating Plaintiffs constitutional rights.

     37. Plaintiff suffered substantial damage as a direct and proximate result of

defendant's breach of contract.

      38. Defendants are jointly and severally liable to Plaintiff for breach of

Contract.



                                  COUNT IV

               Intentional Infliction of Emotional Distress

     39. All paragraphs of this complaint are hereby incorporated into this

paragraph by this reference as if fully restated verbatim herein.

     40. By the conduct alleged above which is prohibited under Georgia civil

code, the Georgia Constitution, and the public policy of the state of Georgia,

defendants acted outrageously, with the intent to cause, or with reckless disregard

of the probability of causing Plaintiff severe emotional distress. This conduct,

which was unprivileged and unwanted by Plaintiff, actually and proximately

caused Plaintiff severe emotional distress.
         Case 3:20-cv-00219-TCB Document 4 Filed 12/17/20 Page 8 of 9




     41. Defendants harmed Plaintiff because those actions caused him to suffer

humiliation, embarrassment, mental anguish, and emotional distress. The action of

defendants, and each one of them, injured Plaintiff's mind and body. As a result of

such unlawful conduct and consequent harm, Plaintiff suffered damages that will

be proven at trial.

     42. The conduct of defendants proximately caused Plaintiff to suffer, and

continue to suffer damages, including injuries to his person in an amount which

     43. The conduct of defendants was in reckless disregard to Plaintiff's rights

and therefore warrants the imposition of punitive damages.



                               Prayer for Relief

      Wherefore, Plaintiff respectfully demands a jury trial in this action with

respect to all claims and issues in this action triable to a jury by law and

respectfully requests the following relief:

     a. Plaintiff be awarded Judgment in this action against defendants, jointly and

severally;

     b. That Plaintiff Recover all legally cognizable damages of every kind,

however denominated, from defendants, jointly and severally;

     c. That Plaintiff recover from defendants, jointly and severally, all of his

reasonable attorney fees and expenses of litigation incurred by Plaintiff in the
         Case 3:20-cv-00219-TCB Document 4 Filed 12/17/20 Page 9 of 9




prosecution of this action;

     d. That Plaintiff Recover from defendants, jointly and severally, all costs

incurred by Plaintiff in this action; and

     e. That Plaintiff recover from defendants, jointly and severally, all additional

remedies and/or relief of every kind that this Court may deem just and proper.



                     This is the 25th day of November 2020.




                                                           Respectfully Submitted,




                                                               (Salim Hajiani)

                                                                P.O. Box 494

                                                            Experiment, GA 30212
